DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
Priority
This application is a U.S. national stage filing, under 35 U.S.C. § 371(c), of International Application No. PCT/JP2018/044677, filed on December 5, 2018, which claims priority to Japanese Patent Application No. 2017-235016, filed on December 7, 2017, and Japanese Patent Application No. 2018-076540, filed on April 12, 2018. 
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on August 22, 2022 in which Claims 7 and 14 are canceled and new Claim 18 is added.  Claims 1-6, 8-13 and 15-18 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed August 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to the Declaration of Dr. Takeshi Nakatani under 37 C.F.R. §1.132
	The Declaration mostly rely on the fact that the previous art did not teach different solvents for the different steps. However, the process is expressly taught by Bredereck et al patent. With respect to purported unexpected results, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bredereck et al (US Patent No. 4,491,661 A, provided with the attached PTO-892) in view of Kawasaki et al (US Publication No. 2019/0116858 A1, provided with the IDS filed June 2, 2020)
Applicants claims a method for producing carboxymethylated cellulose nanofiber, the method comprising: treating cellulose with a mercerizing agent to prepare mercerized cellulose, and reacting the mercerized cellulose with a carboxymethylation agent to produce carboxymethylated cellulose, and defibrating the carboxymethylated cellulose to produce a carboxymethylated cellulose nanofiber; wherein preparing mercerized cellulose is performed in a solvent containing mainly water, and producing carboxymethylated cellulose is performed in a mixed solvent of water and an organic solvent, wherein the mixed solvent in preparing the carboxymethylated cellulose is a solvent comprising 50 to 99% by mass of an organic solvent.
The Bredereck et al patent discloses a process comprising the steps of: (a) activating cellulose with ammonia; (b) alkalizing the activated cellulose with an alkalizing agent in the presence of ammonia; (c) removing the ammonia from the alkali cellulose in the presence of the alkalizing agent; and (d) etherifying the alkali cellulose with an etherifying agent in the presence of an organic solvent (see column 4, 5th paragraph).  
Example 1 of the Bredereck et al patent teaches the treatment of pulp with the reagent, ammonia, followed by alkalization of the pulp with NaOH in water solvent. After alkalization, the organic solvent, isopropanol, is added, resulting in a solvent mixture that is greater than 50% isopropanol. The reference further teaches that the proportion of water in the etherifying mixture is 3% to 40% by weight. See col 5, lines 59-65. 
For preparing the "alkali cellulose", The Bredereck et al patent discloses the cellulose in a finely divided (for example, ground) form is mixed as homogeneously as possible in suitable technical equipment with water and alkali metal hydroxide, in general NaOH (see column 2, lines 31-34).  This alkali cellulose preparation embraces the step of treating cellulose with a mercerizing agent to prepare mercerized cellulose as recited in current Claim 1.  The water used in the Bredereck et al patent for the alkali cellulose preparation embraces the water as the main solvent as recited in current Claims 2 and 3.  The sodium hydroxide used in the alkali cellulose preparation in the Bredereck et al patent embraces the subject matter recited in current Claims 5 and 12 when the mercerizing agent is selected as sodium hydroxide. The Bredereck et al patent discloses that in the process, the activated cellulose is alkalized optionally, in the presence of an organic solvent, which embraces the subject matter recited in current Claim 18 wherein the step of preparing mercerized cellulose comprises adding an organic solvent or an aqueous solution of an organic solvent to a reactor before the addition of the carboxymethylated agent. 
	For the etherification, the Bredereck et al patent discloses “the proportion of water in the etherifying mixture is advantageously selected as a figure within the range from 5 to 25 moles, per mole of cellulose; or, if the mixture of liquid organic solvent and water is intended to serve as a reference quantity, the proportion of water in the mixture is 3 to 40% by weight.” The Bredereck et al patent discloses that the “etherifying agents which are preferably employed are those which effect carboxymethylation or hydroxyethylation i.e., in particular monochloroacetic acid and the salts and esters thereof” (see column 5, last paragraph).  The amount of water in the mixture at 3 to 40% by weight disclosed by the Bredereck et al patent suggests an amount organic solvent of 60 to 97%, which embraces the solvent comprising 50 to 99% by mass of an organic solvent that is recited in current Claim 1.  The mention of carboxymethylation and monochloroacetic acid in the Bredereck et al obviously suggests preparation of carboxymethylated cellulose as currently claimed and embraces the monochloroacetic acid recited in current Claims 6 and 13.  Examples of organic solvents used in the Bredereck et al patent include alkanols having from 1 to 6 carbon atoms, for example, isopropanol or tert-butanol, and aliphatic ketones, e.g., acetone (see column 5, lines 6-11), which embraces the organic solvents recited in current Claims 8 and 15.  The Bredereck et al patent discloses preparation NaCMC as having a degree of substitution (DS) from about 0.3 to 0.8 (see column 6, 1st paragraph), which embraces the degree of carboxymethyl substitution per anhydrous glucose unit in the carboxymethylated cellulose being less than 0.5 that is recited in current Claim 9.  The 1st paragraph in column 6 also disclose that the amount of etherifying agent is usually from 0.05 to 25 moles, in particular from 0.1 to 10 moles, per mole of cellulose.  This amount of etherifying agent along with the DS at less than 0.50 suggests the rate of effective utilization of the carboxymethylation agent at 15% of more as recited in current Claims 4  and 11.  
	The currently claimed method for producing a carboxymethylated cellulose nanofiber differs from the process for preparing a carboxymethylated cellulose by reciting the step of defibrating the caboxymethylated cellulose to produce a carboxymethylated cellulose nanofiber and by claiming in current Claim 17 a degree of crystallization of cellulose I type in the carboxymethylated cellulose being 50% or more.
The Kawasaki et al publication discloses preparation of carboxymethylated cellulose nanofiber that involve 200 g in dry mass of pulp (NBKP (softwood bleached kraft pulp), manufactured by Nippon Paper Industries Co., Ltd.) and 111 g in dry mass of sodium hydroxide being charged into a stirrer capable of mixing pulp. Water was added so that the pulp solid content was 20% (w/v). Thereafter, the resultant mixture was stirred at 30.degree. C. for 30 minutes, and then 216 g (in terms of active component) of sodium monochloroacetate was added. Subsequently, the resultant mixture was further stirred for 30 minutes, and thereafter the temperature was raised to 70.degree. C., followed by stirring the mixture for 1 hour. Thereafter, the reactant was taken out, neutralized, and washed to obtain a carboxymethylated pulp having a substitution degree of carboxymethyl per glucose unit of 0.25, and a degree of crystallization of cellulose I-type crystal of 65%.  Thereafter, water was added to the carboxymethylated pulp so that the solid content of the pulp was 1%, and the resultant product was fibrillated by treatment with a high-pressure homogenizer at 20.degree. C. and at a pressure of 150 MPa five times to obtain a carboxymethylated cellulose nanofiber dispersion liquid. The obtained fiber had an average fiber diameter of 50 nm and an aspect ratio of 120.  Carboxymethylated cellulose nanofiber powder (CM-modified CNF powder) was obtained by subjecting the resultant carboxymethylated cellulose nanofiber to freeze-drying into powder form (see the Preparation Example 1 on page 10 in paragraph nos. [0156] and [0157]).
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Bredereck et al patent with the teaching of the Kawasaki et al publication to reject the instant claims since both references disclose preparation of carboxymethylated cellulose that can led to the preparation of carboxymethylated cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the preparation of carboxymethylated cellulose in the Bredereck et al patent a the step of defibrating carboxymethylated cellulose to produce a carboxymethylated cellulose nanofiber in view of the recognition in the art, as suggested by the Kawasaki et al publication, that use of the defibration step provides dry solids of anionically modified cellulose nanofibers with good redispersion.
Response to Arguments
Applicant’s arguments with respect to Claims 1-6, 8-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623